Citation Nr: 1415586	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder not otherwise specified (NOS) and anxiety disorder NOS, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from July 1962 to August 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's mood disorder NOS and anxiety disorder NOS were first manifested during active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran contends that he began suffering mental health problems during service.  The stressors he identified include involvement in a motor vehicle accident in June 1963 and witnessing the severe injury of a shipmate in 1964.  The motor vehicle accident has been documented and verified; however, the injury to the shipmate has not been verified.  The Veteran claims that he began experiencing "horrible dreams" and suffering from fear and anxiety during service.

There are no mentions of any mental health problems in the Veteran's entrance or separation examinations.  In fact, the separation examination in August 1966 indicates a normal psychiatric clinical evaluation.  There is no evidence that the Veteran complained of mental health problems during service.

There are no post-service treatment mental health records until 2009, over 40 years after service.  However, the Veteran's private mental health professional wrote a letter explaining that he has been seeing the Veteran for 40 years for stress and mood disorder.  Initially, the Veteran sought help for sleep problems, specifically for fighting and screaming in his sleep.  The private mental health professional noted that the Veteran reported attempting suicide by driving his car into a utility pole in 1971.  The accident has been verified; however, the evidence does not indicate whether or not it was a suicide attempt.  The private mental health professional opined that the Veteran's mental health problems arose from the earlier vehicle accident during service.

The Veteran has been receiving mental health treatment from the Charlotte County VA Community Based Outpatient Clinic since March 2009.  Initially, the Veteran reported that he was feeling depressed and anxious due to his wife's poor health.  However, he repeatedly claimed that his anxiety dated back to his time in service.  In April 2009, he was diagnosed with anxiety disorder with PTSD symptoms.
In November 2010, the Veteran underwent a VA examination.  The examiner opined that the Veteran did not meet the criteria for PTSD but he was diagnosed with mood disorder and anxiety disorder.  The examiner concluded that she could not opine as to whether the Veteran's mood and anxiety disorders were related to the 1963 motor vehicle accidents without resorting to mere speculation.

The Board requested a Veterans Health Administration opinion from an independent VA medical professional in August 2013.  The opinion offered was that it "is as likely as not [that the] Veteran's anxiety and mood disorders are related to [the] Veteran witnessing [the] injury to a shipmate and/or [the] 1963 motor vehicle accident."  However, no rationale was provided for the opinion.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so the Board will not have to rely on its own lay opinion to make a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board requested an independent medical opinion in November 2013.

The independent medical examiner, "Dr. R.J.D.", provided a detailed rationale for his opinion.  Dr. R.J.D. opined that it is "more likely than not that the Veteran's anxiety and depression, which he has experienced throughout his adult life, began while he was in the service and was likely related to his service experience."  Dr. R.J.D. reported on the Veteran's entire history in arriving at the medical opinion provided.  The opinion noted that initiation of the Veteran's symptoms with his service experience, including the 1963 vehicle accident, "reinforce the likely connection between military service and his current anxiety and mood problems."

Accordingly, the Board finds that service connection is warranted for an acquired psychiatric disorder.  Reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).





ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


